UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q S Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2008 £ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number1-7615 KIRBY CORPORATION (Exact name of registrant as specified in its charter) Nevada 74-1884980 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 55 Waugh Drive, Suite 1000, Houston, TX 77007 (Address of principal executive offices) (Zip Code) (713) 435-1000 (Registrant’s telephone number, including area code) No Change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of shares outstanding of the registrant’s Common Stock, $.10 par value per share, on November 6, 2008 was 53,449,000. 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED BALANCE SHEETS (Unaudited) ASSETS September 30, December 31, 2008 2007 ($ in thousands) Current assets: Cash and cash equivalents $ 1,936 $ 5,117 Accounts receivable: Trade – less allowance for doubtful accounts 199,980 175,876 Other 19,924 7,713 Inventory – finished goods 50,656 53,377 Prepaid expenses and other current assets 22,285 18,731 Deferred income taxes 7,241 6,529 Total current assets 302,022 267,343 Property and equipment 1,628,793 1,489,930 Less accumulated depreciation 644,387 583,832 Property and equipment, net 984,406 906,098 Goodwill – net 230,730 229,292 Other assets 25,505 27,742 Total assets $ 1,542,663 $ 1,430,475 See accompanying notes to condensed financial statements. 2 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED BALANCE SHEETS (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY September30, December 31, 2008 2007 ($ in thousands) Current liabilities: Current portion of long-term debt $ 1,247 $ 1,368 Income taxes payable 6,139 9,182 Accounts payable 102,929 100,908 Accrued liabilities 77,384 73,191 Deferred revenues 5,743 6,771 Total current liabilities 193,442 191,420 Long-term debt – less current portion 267,923 296,015 Deferred income taxes 148,755 130,899 Minority interests 3,073 2,977 Other long-term liabilities 43,354 39,334 Total long-term liabilities 463,105 469,225 Contingencies and commitments — — Stockholders’ equity: Preferred stock, $1.00 par value per share.Authorized 20,000,000 shares — — Common stock, $.10 par value per share.Authorized 120,000,000 shares, issued 57,337,000 shares 5,734 5,734 Additional paid-in capital 223,606 211,983 Accumulated other comprehensive income – net (21,347 ) (22,522 ) Retained earnings 766,451 647,692 974,444 842,887 Less cost of 3,866,000 shares in treasury (3,806,000 at December 31, 2007) 88,328 73,057 Total stockholders’ equity 886,116 769,830 Total liabilities and stockholders’ equity $ 1,542,663 $ 1,430,475 See accompanying notes to condensed financial statements. 3 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED STATEMENTS OF EARNINGS (Unaudited) Three months ended September 30, Nine months ended September 30, 2008 2007 2008 2007 ($ in thousands, except per share amounts) Revenues: Marine transportation $ 286,880 $ 241,329 $ 830,014 $ 680,139 Diesel engine services 67,767 61,227 203,463 184,636 Total revenues 354,647 302,556 1,033,477 864,775 Costs and expenses: Costs of sales and operating expenses 220,875 186,338 649,480 542,545 Selling, general and administrative 36,026 31,313 102,349 91,287 Taxes, other than on income 3,560 3,237 10,548 9,626 Depreciation and amortization 22,420 20,407 67,132 60,274 Loss (gain) on disposition of assets 166 (30 ) (276 ) 531 Total costs and expenses 283,047 241,265 829,233 704,263 Operating income 71,600 61,291 204,244 160,512 Other expense (515 ) (252 ) (1,101 ) (457 ) Interest expense (3,375 ) (5,236 ) (10,665 ) (15,826 ) Earnings before taxes on income 67,710 55,803 192,478 144,229 Provision for taxes on income (25,932 ) (21,373 ) (73,719 ) (55,240 ) Net earnings $ 41,778 $ 34,430 $ 118,759 $ 88,989 Net earnings per share of common stock: Basic $ .78 $ .65 $ 2.22 $ 1.68 Diluted $ .77 $ .64 $ 2.19 $ 1.66 See accompanying notes to condensed financial statements. 4 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended September 30, 2008 2007 ($ in thousands) Cash flows from operating activities: Net earnings $ 118,759 $ 88,989 Adjustments to reconcile net earnings to net cash provided by operations: Depreciation and amortization 67,132 60,274 Provision for deferred income taxes 19,226 690 Amortization of unearned compensation 7,233 4,823 Other 1,960 1,709 Decrease in cash flows resulting from changes in operating assets and liabilities, net (30,862 ) (647 ) Net cash provided by operating activities 183,448 155,838 Cash flows from investing activities: Capital expenditures (141,525 ) (123,027 ) Acquisitions of business and marine equipment, net of cash acquired (5,436 ) (61,766 ) Proceeds from disposition of assets 1,346 813 Other — (51 ) Net cash used in investing activities (145,615 ) (184,031 ) Cash flows from financing activities: Borrowings (payments ) on bank credit facilities, net (27,210 ) 23,250 Payments on long-term debt, net (1,055 ) (212 ) Proceeds from exercise of stock options 8,687 4,706 Purchase of treasury stock (25,901 ) — Excess tax benefit from equity compensation plans 5,199 2,422 Other (734 ) (696 ) Net cash provided by (used in) financing activities (41,014 ) 29,470 Increase (decrease) in cash and cash equivalents (3,181 ) 1,277 Cash and cash equivalents, beginning of year 5,117 2,653 Cash and cash equivalents, end of period $ 1,936 $ 3,930 Supplemental disclosures of cash flow information: Cash paid during the period: Interest $ 10,621 $ 15,614 Income taxes $ 62,901 $ 42,892 Noncash investing activity: Cash acquired in acquisition $ — $ 10 Debt assumed in acquisition $ — $ 245 Accrued payable for working capital adjustment related to acquisition $ — $ 869 See accompanying notes to condensed financial statements. 5 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) In the opinion of management, the accompanying unaudited condensed financial statements of Kirby Corporation and consolidated subsidiaries (the “Company”) contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the financial position as of September 30, 2008 and December 31, 2007, and the results of operations for the three months and nine months ended September 30, 2008 and (1)BASIS FOR PREPARATION OF THE CONDENSED FINANCIAL STATEMENTS The condensed financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Although the Company believes that the disclosures are adequate to make the information presented not misleading, certain information and footnote disclosures, including significant accounting policies normally included in annual financial statements, have been condensed or omitted pursuant to such rules and regulations. It is suggested that these condensed financial statements be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2007. (2)ACCOUNTING ADOPTIONS In September 2006, the Financial Accounting Standards Board (“FASB”) issued FASB No. 157, “Fair Value Measurements” (“SFAS No. 157”). SFAS No. 157 provides guidance for using fair value to measure assets and liabilities by defining fair value, establishing a framework for measuring fair value and expanding disclosures about fair value measurements. SFAS No. 157 applies under other accounting pronouncements that require or permit fair value measurements but does not require any new fair value measurements. In February 2008, the FASB issued a FASB Staff Position (“FSP”) on SFAS No. 157 that delays the effective date of SFAS No. 157 by one year for nonfinancial assets and nonfinancial liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually). The Company adopted SFAS No. 157 effective January 1, 2008, with the exceptions allowed under the FSP described above, with no effect on the Company’s financial position or results of operations. The Company is currently evaluating the impact of the adoption of SFAS No. 157 related to the nonfinancial assets and nonfinancial liabilities exceptions allowed under the FSP described above on its consolidated financial statements, which the Company is required to adopt beginning in the first quarter of 2009. In February 2007, the FASB issued FASB No. 159, “The Fair Value Option of Financial Assets and Financial Liabilities” (“SFAS No. 159”). SFAS No. 159 permits entities to choose to measure eligible financial assets and liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. The Company adopted SFAS No. 159 effective January 1, 2008 with no effect on the Company’s financial position or results of operations as the Company has currently chosen not to elect the fair value option for any eligible items that are not already required to be measured at fair value in accordance with generally accepted accounting principles. 6 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED FINANCIAL STATEMENTS - (Continued) (Unaudited) (2)ACCOUNTING ADOPTIONS – (Continued) The following table summarizes the assets and liabilities measured at fair value on a recurring basis at September 30, 2008 (in thousands): Quoted Prices in Active Markets for Identical Assets (Level1) Significant Other Observable Inputs (Level2) Significant Unobservable Inputs (Level3) Total Fair Value Measurements Assets: Derivatives $ — $ 418 $ — $ 418 Liabilities: Derivatives $ — $ 7,026 $ — $ 7,026 In
